Citation Nr: 1749149	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  08-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for major depressive disorder (MDD) (previously rated as posttraumatic stress disorder (PTSD)).

4.  Entitlement to separate ratings for psychiatric disabilities.

5.  Entitlement to a total disability rating based upon individual unemployability due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to January 2001. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

These matters were previously before the Board in July 2011 and September 2014, when they were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's appeals.

The September 2014 remand requested an addendum opinion addressing whether the Veteran's sleep apnea was related to active service or his service-connected psychiatric disability.  While an addendum opinion was obtained in October 2016, the VA pulmonologist did not provide a rationale or explanation to support his negative nexus opinions.  Accordingly, another addendum opinion is required.  

There are also outstanding VA treatment records.  A January 25, 2017 VA treatment record indicates that the Veteran should return for a follow up appointment in July 2017.  VA treatment records subsequent to January 25, 2017 have not been associated with the claims file.  Additionally, VA treatment records dated January 11, 2011 and August 24, 2011 indicate that a non-VA lab report and sleep study were scanned into VistA Imaging.  The referenced treatment records have not been associated with the claims file.  Finally, a September 28, 2016 VA treatment record indicates that the Veteran was receiving VA Choice psychiatric treatment from Life Management Center.  Accordingly, on remand updated VA treatment records and all outstanding records, to include the referenced VistA Imaging and VA Choice records, should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from January 25, 2017    to present, as well as the VistA Imaging documents referenced in the January 11, 2011 and August 24, 2011 VA treatment records and all VA Choice or fee basis records, and associate them with the claims file.  If no records are available, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for any psychiatric disability, hypertension, or sleep apnea, to include records from the Florida Department     of Corrections, P. Besczezynski, M. S. of Turning Point Counseling & Mediation Center, Dr. Mason of Life Management Center of Northwest Florida, Emerald Coast Behavioral Hospital, and Blue Springs Outpatient Center.  After securing the necessary releases, the AOJ should request any records which are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Send the claims file to the VA pulmonologist who authored the October 14, 2016 opinion to obtain an addendum opinion concerning the Veteran's claim for service connection for sleep apnea.  If a new examination is deemed necessary, the appropriate examination should be scheduled.  Following review of the claims file, the examiner should opine on the following.  

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea arose in service or is otherwise related to service? 

In so opining, the pulmonologist should comment on     the relevance, if any, of the May 25, 2000 in-service lab results noting a CO2 of 31 in light of the Veteran's assertion that his heightened CO2 level was evidence       of sleep apnea during active service.

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected psychiatric disability caused the underlying sleep apnea?

c.  If not related to service or caused by the psychiatric disability, does the Veteran's PTSD and major depressive disorder worsen the underlying sleep apnea beyond natural progression (as opposed to temporary exacerbations of symptoms)?  If the sleep apnea was worsened beyond natural progression (aggravated) by the service-connected psychiatric disability, the examiner should quantify, if possible, the extent to which the disability was aggravated.

In so opining, the pulmonologist should address the Veteran's assertion that his service-connected psychiatric disability caused him to gain weight, which in turn caused or aggravated his sleep apnea.

A complete rationale for any opinion should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


